Celebrezze, C.J.,
dissenting. In my opinion the majority’s version of the events which transpired does not reflect the true facts of the case and borders on fantasy. Because I cannot agree to such an unsupportable posture, I dissent.
In the present case, the record contains a list of interrogatories from the Bensons’ counsel to the insurance company. In answer to question 4(a), Farmers admits both policies were issued May 6, 1980. Question 12 asks: “If the policies were renewed, were any changes or modifications of the original policies included in the renewal?” Answer: “None.” Question No. 14: “Were any negotiations had with insured or any of his representatives prior to the issuance of any additional policy?” Answer: “No additional policies were issued subsequent to May 6,1980.” In answer to question 19, Farmers said the policies were in force “May 6,1980, through the date of the accident.”
In paragraph two of the syllabus in Courtright v. Scrimger (1924), 110 Ohio St. 547, this court held that “[w]here words used in a contract are susceptible of more than one meaning, and the signatories to the contract have by acts done in carrying out the terms thereof placed their own interpretation upon the meaning of the words, courts will adopt the interpretation which the signatories to the contract have themselves made.”
We are not required to speculate in this case whether the parties considered the policies as continuing contracts or, as the majority concludes, “* *' * a new contract of insurance coverage entered into by the parties” each time they were renewed. The majority found that because the Ben-sons continued to pay premiums on the policies that they effectively *46agreed to the anti-stacking clauses by “renewal” of the insurance contracts.
Farmers, however, as previously pointed out, stated that the period during which the policy was in force was “May 6, 1980, through the date of the accident.” Throughout the interrogatories the answers given by Farmers indicate that it considered the Bensons’ policies as continuing contracts, and not as separate policies issuing and expiring at renewal time. The policy numbers of these contracts, for example, remained the same throughout. Moreover, Farmers consistently speaks in terms of two policies, not six, as would be the case if the original policies expired and new ones were entered into as the majority reasons. Also, as has been stated, Farmers admitted, “No additional policies were issued subsequent to May 6, 1980.” Obviously, this court has failed to “* * * adopt the interpretation which the signatories to the contract have themselves made.” Courtright, supra. See, also, U.S. Fire Ins. Co. v. Phil-Mar Corp. (1956), 166 Ohio St. 85, 87 [1 O.O.2d 212]; Skivolocki v. East Ohio Gas Co. (1974), 38 Ohio St. 2d 244 [67 O.o.2d 321], paragraph one of the syllabus.
There is, however, a more basic flaw in the majority’s analysis. In this case, we deal with a decision of this court that has been legislatively “overruled.” In Grange Mut. Cas. Co. v. Volkmann (1978), 54 Ohio St. 2d 58 [8 O.O.3d 70], this court invalidated “anti-stacking” clauses as being against public policy, subject to the restriction that the injured party may not “ ‘pyramid separate coverages so as to recover more than the actual loss.’ ” R.C. 3937.181(E) legislatively abrogated Volkmann by allowing provisions precluding stacking of policies. The statute, however, did not take effect until June 25, 1980 (see Am. Sub. H.B. No. 22); the Bensons bought their policies on May 6, 1980. Although the anti-stacking clauses were printed in the policies at the time of purchase, such clauses were void and ineffective, as if they had never been inserted, and were not a part of the contracts.
In Nationwide Mut. Ins. Co. v. Marsh (1984), 15 Ohio St. 3d 107, this court dealt with a case where an arbitration clause, referred to as “Endorsement 1604,” had been inserted into a standard policy without notice to the policyholder. This court explained at 109 that “[i]t is a long-standing principle of law that an insurance policy is a contract, and that the relationship between the insurer and the insured is purely contractual in nature. * * * [Citation omitted.] Therefore, the terms of the policy must be mutually agreed-upon to be effective, in accordance with contract principles.” Further, the court said:
“The fact that Endorsement 1604 is included without exception in ‘full coverage’ policies such as this is no substitute for consent on the part of the policyholder unless there was a ‘meeting of the minds’ as to its inclusion. This is basic contract law.
“It is evident from the record that Endorsement 1604 was never discussed by the parties at the time the policy was purchased. Appellants *47[insurers] do not dispute this fact. Therefore, this court finds as a matter of law that Endorsement 1604 was not a part of the * * * policy.” Id.
Since the anti-stacking provisions did not validly appear in the policies at the time of purchase, and no negotiations ever occurred between the insurer and the insured as to their inclusion, under the principles of Marsh, supra, no valid and enforceable anti-stacking clauses were in the policies at the time the automobile accident occurred on November 13, 1981.
The only real question arising here is whether the legislative abrogation of our decision in Volkmann revives a contract term of liability to pay insurance, which contract term was null and void by the express provisions of Volkmann when the policy was negotiated and executed. “There is, there can be, no doubt that a void contract is never revived; and, certainly, not without an express provision to that effect, which this act does not contain.” Nichols v. Poulson (1834), 6 Ohio 305, at 309.
In light of the foregoing, there can be but one conclusion. The insurance contracts were continuous policies from the date they were issued. The “anti-stacking” clauses were void, unenforceable, and not a part of the contracts at the time the parties negotiated and entered the agreements. Since the disputed clauses were not a part of the agreement, subsequent legislative enactment had nothing to revive. To be binding and effective, the clauses would had to have been inserted in a new agreement following assent by both the insurer and policyholder.1
Douglas, J., concurs in the foregoing dissenting opinion.

 The Bensons’ policies contained the following provision: “This policy with the Declarations includes all agreements between you and us relating to this insurance. No other change or waiver may be effected in this policy except by endorsement or new policy issued by us.”
Under similar facts, the Court of Appeals for Medina County concluded that although anti-stacking language was in the contract at the time of the accident, pursuant to the Volkmann case, “the exclusion was never a part of the original contract of insurance.” Burkhart v. Motorists Ins. Co. (Nov. 24, 1982), Medina App. No. 1167, unreported, at 4.
The Burkhart court correctly explained that “defendant [insurer] does not dispute that no endorsements were ever issued containing the exclusion subsequent to the amendment of R.C. 3937.18. In light of the contractual provision which expressly limits change in the terms of the policy except by endorsement, we must conclude that the disputed exclusionary language was not a part of the policy at the time of plaintiff’s accident.” Id. Consequently, in the Medina County case, the policyholder was properly permitted to “stack” his policies.